Case 4:17-cv-00492-BSM Document 300 Filed 08/18/20 Page 1 le;

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS James W. Nig ORMACK, CLERK

SE

 

CENTRAL DIVISION By:
a DEP CLERK
SOUTHEASTERN EMERGENCY PLAINTIFF
PHYSICIANS, LLC
Vv. CASE NO. 4:17-CV-00492 BSM
ARKANSAS HEALTH & DEFENDANT

WELLNESS HEALTH PLAN, INC., et al.
CERTIFICATE OF RECEIPT
Defendant’s exhibits received into evidence during the jury trial of this matter returned to

counsel for defendant on this 18th day of August 2020.

Received by Lyn, f, maclf
